             Case 1:18-md-02865-LAK Document 234 Filed 12/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 MASTER DOCKET
In re
                                                           Case No. 1:18-md-02865-LAK
CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDOM OF DENMARK                              STIPULATION EXTENDING TIME
(SKATTEFORVALTNINGEN) TAX                                TO RESPOND TO AMENDED
REFUND SCHEME LITIGATION,                                THIRD-PARTY COMPLAINT

This document relates to 1:18-cv-09797-LAK




         Third-Party Plaintiffs DW Construction, Inc. Retirement Plan, Kamco Investments, Inc.

Pension Plan, Kamco LP Profit Sharing Pension Plan, Linden Associates Defined Benefit Plan,

Moira Associates 401(k) LLC Plan, Riverside Associates Defined Benefit Plan, American

Investment Group of New York, L.P. Pension Plan, Stacey Kaminer, Joan Schulman, and David

Schulman (collectively, the “Third-Party Plaintiffs”) and Third-Party Defendant, ED&F Man

Capital Markets, Ltd. (“ED&F” or “Third-Party Defendant”) (collectively, the “Parties”), by and

through their undersigned attorneys, hereby stipulate and agree as follows:

         WHEREAS on August 12, 2019 Third-Party Plaintiffs filed their Third-Party Complaint

against ED&F (Dkt. 172);

         WHEREAS counsel for Third-Party Plaintiffs requested that ED&F waive service on

October 3, 2019;

         WHEREAS counsel for ED&F accepted service on October 22, 2019, and counsel for

Third-Party Plaintiffs filed the waiver on October 23, 2019 (Dkt. 215);

         WHEREAS Third-Party Plaintiffs filed their Amended Third-Party Complaint on

November 13, 2019 (Dkt. 226);




50732646;1
             Case 1:18-md-02865-LAK Document 234 Filed 12/02/19 Page 2 of 2



         WHEREAS the Parties have agreed that ED&F will file a pleading responsive to the

Amended Third-Party Complaint on or before January 16, 2019; and

         WHEREAS this is the Parties’ first request to modify ED&F’s response date to the

Amended Third-Party Complaint;

         NOW THEREFORE, the Parties hereby Stipulate and Agree that ED&F will file and

serve a responsive pleading to the Amended Third-Party Complaint on or before January 16, 2020.


Dated: December 02, 2019

K&L GATES LLP                                             AKERMAN LLP
State Street Financial Center                             666 Fifth Avenue, 20th Floor
One Lincoln Street                                        New York, NY 10103
Boston, MA 02111                                          (212) 880-3800
(617) 261-3100

By: /s/ Brandon Dillman                                   By: __/s/ Brian S. Fraser

Attorneys for Third-Party Plaintiffs                      Attorneys for Third-Party Defendant



SO ORDERED:



United States District Judge




50732646;1
